*295Opinion by
Johnson, J.
At the trial, it was stipulated that the rate of duty was assessed on a quantity of 150 pounds of cigarettes; that the $1.06 per pound rate should have only been assessed on a total quantity of 125 pounds; that the weight of the cigarettes in question is 2% pounds per thousand cigarettes, or a total of 125 pounds for the 50,000 cigarettes involved in this importation (cases 415-M to 419-M, inclusive). In view of this stipulation, the merchandise was held dutiable at 5 percent ad valorem and $1.06 per pound, under paragraph 605, Tariff Act of 1930, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108) on the basis of 2% pounds per thousand cigarettes.